Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action responds to an amendment filed on 03/22/2022.

Acknowledgement
2.	The communication filed on 08/25/2022, responding to the office action mailed on 05/26/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-3, 5-6, 8-10, 12-21 and 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 2012/0205790 A1) in view of Hishiki et al (US 2016/0343643 A1) and Murakami (US 2010/0308448 A1).

Regarding claim 1, Haga discloses a leadframe (Figures 1 and 2), comprising:
a die pad 3 (Para. 79); and
a sheet structure 14 (Para. 74) defining a void 44 (Para. 92) surrounding the die pad 3 and including a plurality of leads 4 (Para. 68) each.

Haga does not explicitly disclose in the embodiment of figures 1 and 2, each lead of the plurality of leads including a first portion and a second portion, the second portion being further from the die pad than the first portion, the first portion having a first surface material, the second portion having a second surface material that is different from the first surface material.

However, Hishiki discloses each lead of the plurality of leads 15 (Figure. 5, Para. 43) including a first portion 20 (Para. 157) and a second portion 30 (Paras. 64, 43, underneath element 15), the second portion 30 (underneath element 15) being further from the die pad 14 (Para. 43) than the first portion 20, the first portion 20 having a first surface material (Ag), the second portion 30 having a second surface material (Au) that is different from the first surface material (Paras. 43, 56, 64).  Hishiki teaches the above modification is used to connect external device (Para. 38). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Haga’s structure with Hishiki’s second portion structure as suggested above to connect external device (Para. 38).
Haga does not explicitly disclose the second portion includes a base material under the second surface material and different from the second surface material, and
wherein a cross-section of a lead at a cut-off line from the sheet structure includes the base material exposed from the second surface material.

However, Murakami discloses the second portion 8 (Fig. 2, bottom, Para. 53) includes a base material 2b (Para. 53, lead) under the second surface material 8 (lead free plating) and different from the second surface material 8, and
wherein a cross-section of a lead 2b at a cut-off line from the sheet structure 2b includes the base material 2b (side surface) exposed from the second surface material 8 (bottom). Murakami teaches the above modification is used to open the side surface of the lead to connect outside (Fig. 2). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Haga second portion shape with Murakami second portion shape as suggested above to open the side surface of the lead to connect outside (Fig. 2).


Regarding claim 2, Hishiki further discloses the leadframe of claim 1, wherein the first surface material 20 includes one or more of silver (Paras. 43, 56), a silver alloy or gold.

Regarding claim 6, Hishiki further discloses the leadframe of claim 4, wherein the base material 30 (multilayer, Ni, Para. 64) is a same conductive material as the first surface material 20 (Ni, Para. 56).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 2012/0205790 A1) in view of Hishiki et al (US 2016/0343643 A1), Murakami (US 2010/0308448 A1) and further in view of Kinoshita et al (US 2005/0121331 A1).

Regarding claim 3, Haga in view of Hishiki, Murakami does not explicitly disclose the leadframe of claim 1, wherein the second surface material includes one or more of bismuth or a bismuth alloy.
However, Kinoshita discloses the second surface material 9 is one or more of bismuth or a bismuth alloy (Figures 3, 7, Paras. 44, 52, 54, and 56). Kinoshita teaches the above modification is used to improve reliability of the device (Para. 8). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Haga in view of Hishiki, Murakami second surface material with Kinoshita second surface material as suggested above to improve reliability of the device (Para. 8).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 2012/0205790 A1) in view of Hishiki et al (US 2016/0343643 A1), Murakami (US 2010/0308448 A1) and further in view of Yoon et al (US 2017/0178798 A1).

Regarding claim 5, Haga in view of Hishiki, Murakami does not explicitly disclose the leadframe of claim 4, wherein the base material is one or more of copper, a copper alloy or a nickel iron alloy.
However, Hishiki discloses the base material is Ni. 
However, Yoon discloses the base material is Ni and Cu.
Ni and Cu to be equivalents for their use as base material. Accordingly, it would have been obvious at the time of the invention to have either Ni or Cu as the base material of Haga in view of Hishiki, Murakami because there were recognized in the semiconductor art as equivalents for their use as base materials and selecting any of them would be within the level of ordinary skill in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 2012/0205790 A1) in view of Hishiki et al (US 2016/0343643 A1), Murakami (US 2010/0308448 A1) and further in view of Miyake (US 2012/0241934 A1).

Regarding claim 8, Haga in view of Hishiki, Murakami does not explicitly disclose the leadframe of claim 1, wherein the sheet structure include one or more guide holes.

However, Miyake discloses the sheet structure 3 (Fig. 1, Para. 27) include one or more guide holes 5a (Para. 30). Miyake teaches the above modification is used to do alignment of the device (Para. 30).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Haga in view of Hishiki, Murakami package with Miyake guide holes as suggested above to do alignment of the device (Para. 30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 2012/0205790 A1) in view of Hishiki et al (US 2016/0343643 A1), Murakami (US 2010/0308448 A1) and further in view of Nishikizawa (US 2018/0151479 A1).

Regarding claim 9, Haga in view of Hishiki, Murakami does not explicitly disclose the leadframe of claim 1, further comprising one or more link bars that mechanically connect the sheet structure to the die pad.
However, Nishikizawa discloses one or more link bars TL (Fig. 3, Para. 56) that mechanically connect the sheet structure MR (Para. 54) to the die pad DP (Paras. 56, 174). Nishikizawa teaches the above modification is used to obtain mechanical support of the package (Fig. 3). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Haga in view of Hishiki, Murakami package with Nishikizawa link bars as suggested above to obtain mechanical support of the package (Fig. 3).

Allowable Subject Matter
4.	Claims 10, 12-21 and 22 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed structure, comprising: the first edge surface includes a third surface material different from the first surface material and the second surface material in combination with all other limitations as recited in claim 10.

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed leadframe, comprising: the second conductive material different from the first conductive material, and the second surface portion including the first conductive material and a third conductive material covering the first conductive material, the third conductive material different from the second conductive material and the first conductive material in combination with all other limitations as recited in claim 18.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
9.	Applicant's arguments filed on 08/25/2022 have been fully considered but they are not persuasive. 

Applicant’s argue:
Applicant submits that Haga, Hishiki, and Murakami do not teach or suggest the noted features of claim 1. In the Office Action, the Office recognizes that Haga does not teach or suggest the noted features, and cites Murakami to allegedly remedy the recognized deficiencies of Haga. Office Action, p. 4. Specifically, the Office alleges that “Murakami discloses the second portion 8 (Fig. 2, bottom, Para. 53) includes a base material 2b (Para. 53, lead) under the second surface material 8 (lead free plating) and different from the second surface material 8.” Office Action, p. 4. However, the element 8 of Murakami is an “outer plating 8 ... formed over the surface of each of the plurality of outer leads 2b protruding from the molded body 3.” Murakami, para. [0053]. That is, the outer plating 8 of Murakami is not a part of a lead frame and is a plating layer formed on a portion of a lead protruding out from a molded body of a package formed on a leadframe. Murakami shows that the leadframe 2a, 2b, 2c does not include the outer plating 8. See, e.g., FIG. 9 of Murakami.

Examiner responds:
According to instant application claim 1, second portion and second surface material are the same layer (lines 6-7). Murakami discloses the same limitation as claim 1. Also, the claim 1 does not define the base material. Haga, Hishiki and Murakami discloses all the limitations as claimed in claim 1. Claim 1 does not recite  the outer plating is a part of a lead frame and is a plating layer formed on a portion of a lead protruding out from a molded body of a package formed on a leadframe. Examiner used figure 2 for the rejection.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896